

Exhibit 10.3


SECOND AMENDED AND RESTATED COMPANY GUARANTEE AGREEMENT dated as of November 25,
2008 made by DREW INDUSTRIES INCORPORATED, a Delaware corporation (the
"Guarantor"), with and in favor of JPMORGAN CHASE BANK, N.A. (f/k/a JPMorgan
Chase Bank), a national association, as agent (in such capacity, the
"Administrative Agent") for the Lenders (as defined in the Credit Agreement
referred to below).
 
Reference is hereby made to the Second Amended And Restated Credit Agreement
dated as of November 25, 2008 (as amended, supplemented, or modified from time
to time, the "Credit Agreement") among Kinro, Inc., an Ohio corporation, and
Lippert Components, Inc., a Delaware corporation, as Borrowers (the
"Borrowers"), the financial institutions party thereto as lenders (the
"Lenders") and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity the "Administrative Agent"). Terms used herein as defined terms and not
otherwise defined herein shall have the meanings given thereto in the Credit
Agreement. Reference is further made to the Company Guarantee Agreement dated as
of February 11, 2005 (as thereafter amended from time to time between the
Guarantor and the Administrative Agent, which instrument, the "Amended and
Restated Company Guarantee"), which instrument the parties agree is being
amended and restated hereby.
 
The Lenders have agreed to make Loans to the Borrowers upon the terms and
subject to the conditions specified in the Credit Agreement. The Guarantor is
the owner of all the issued and outstanding capital stock of each of the
Borrowers. The obligations of the Lenders to make Loans are conditioned on,
among other things, the execution and delivery by the Guarantor hereunder of a
guarantee agreement in the form hereof.
 
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
Section 1.01. Definitions; Terms. References to this "Agreement" shall be to
this Second Amended and Restated Company Guarantee Agreement as amended,
supplemented, or otherwise modified from time to time. The term "Obligations"
shall mean, collectively, (a) the due and punctual payment of (i) the principal
of and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans when and as due,
whether at maturity, by acceleration, upon one or more dates on which repayment
or prepayment is required, or otherwise, (ii) each payment required to be made
by the Borrowers under the Credit Agreement in respect of a Letter of Credit
when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral and
(iii) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of the Borrowers to one or more of the
Secured Parties under the Credit Agreement or any of the other Loan Documents or
of the Borrowers (or any of them) under or in respect of any Interest Rate
Hedging Agreement now or hereafter in effect, and (b) the due and punctual
performance of all covenants, agreements, obligations and liabilities of the
Borrowers under or pursuant to the Credit Agreement and the other Loan Documents
and under any Interest Rate Hedging Agreement. References to a "guarantor" shall
include the Guarantor hereunder, each "Guarantor" as such term is defined in the
Subsidiary Guarantee Agreement, and any other Person that is a guarantor of any
or all of the Obligations, and references to a "guarantee" shall include this
Agreement, the Subsidiary Guarantee Agreement and any other guarantee of any or
all of the Obligations by any other Person.

 
 

--------------------------------------------------------------------------------

 
 
Section 2.01. Guarantee.
 
(a) The Guarantor hereby, unconditionally, absolutely, and irrevocably
guarantees (and hereby reaffirms and continues its guarantee under the Amended
and Restated Company Guarantee), as a primary obligor and not merely as a
surety, the due and punctual payment and performance in full of the Obligations,
in each case strictly in accordance with the terms thereof. In furtherance of
the foregoing and not in limitation of any other right that any Secured Party
may have at law or in equity against the Guarantor by virtue hereof, the
Guarantor agrees that upon failure of the Borrowers to pay any Obligations when
and as the same shall become due, whether at maturity, by acceleration, on one
or more dates on which prepayment or repayment is required, or otherwise, the
Guarantor will, without any demand or notice whatsoever, forthwith pay or cause
to be paid to the Administrative Agent or such other Secured Party as is
designated thereby, in cash in immediately available funds, an amount equal to
the unpaid amount of such Obligations. The Guarantor further agrees that the
Obligations guaranteed by it hereunder may be increased in amount, extended or
renewed, or otherwise amended or modified in any respect, including, without
limitation, as to principal, scheduled repayment, prepayment, interest, fees,
indemnification, compensation, and in any other respect whatsoever, in whole or
in part, without notice or further assent from it, and that it will remain bound
upon this guarantee in respect of such Obligations as so increased, extended,
renewed, amended or modified. Payments by the Guarantor hereunder may be
required on any number of occasions.
 
(b) The Guarantor waives presentation to, demand for payment from and protest to
the Borrowers or any other guarantor, and also waives notice of acceptance of
its guarantee and notice of protest for nonpayment. The obligations of the
Guarantor hereunder shall not be affected by (i) the failure of any Secured
Party to assert any claim or demand or to enforce any right or remedy against
any Credit Party or any other Person under the provisions of any Loan Document
or any other agreement or otherwise; (ii) any rescission, waiver, forbearance,
compromise, acceleration, amendment or modification of, or any release of any
party from any of the terms or provisions of, this Agreement, any other Loan
Document, any Obligation or any other guarantee or any security interest in
respect of the Obligations (including, without limitation, in respect of any
other guarantor, or any Pledgor or Debtor as such terms may be defined in any
Security Document); (iii) any change in respect of any Credit Party, including,
without limitation, as a result of any merger, consolidation, dissolution,
liquidation, recapitalization, or other change of legal form or status, whether
or not permitted under the Loan Documents; (iv) the release, exchange, waiver or
foreclosure of any security held by any Secured Party for any Obligations or the
invalidity or nonperfection of any security interest securing the Obligations or
the guarantee hereunder, or any other defect of any kind pertaining to any
Obligations or any guarantee or collateral security in respect thereof; (v) the
failure of any Secured Party to exercise any right or remedy in respect of any
collateral security for any Obligations or against any Credit Party, or against
any other guarantor of any Obligations; or (vi) the release or substitution of
one or more of the Borrowers or any guarantor; (vii) the failure of any Person
to become a guarantor pursuant to any other Loan Document, whether or not
required under the Credit Agreement; or (viii) any other circumstance that might
otherwise, but for this specific agreement of the Guarantor to the contrary,
result in a discharge of or the exoneration of the Guarantor hereunder, it being
the intent of the parties hereto that the obligations of the Guarantor hereunder
shall be absolute and unconditional under any and all circumstances.

 
2

--------------------------------------------------------------------------------

 
 
(c) The Guarantor agrees that this guarantee constitutes a guarantee of
performance and of payment when due and not just of collection, that it is a
primary obligation of the Guarantor, and that the Guarantor waives any right to
require that any resort be had by any Secured Party to any security held for
this guarantee or for payment of any Obligations, or to any balance of any
deposit, account, or credit on the books of any Secured Party in favor of any
Credit Party, or to any other Person or property. To the fullest extent
permitted by law, the Guarantor hereby expressly waives any and all rights or
defenses arising by reason of (i) any "one action" or "anti-deficiency" law that
would otherwise prevent any Secured Party from bringing any action, including
any claim for a deficiency, or exercising any right or remedy (including any
right of set-off) against the Guarantor before or after the commencement or
completion of any foreclosure action or sale of collateral, whether judicially,
by exercise of power of sale or otherwise, or (ii) any other law that in any
other way would otherwise require any election of remedies by any Secured Party.
 
(d) No demand hereunder or enforcement hereof against the Guarantor shall
require any demand or enforcement against any other Credit Party.
 
(e) The Guarantor agrees that it shall not make a payment on any guaranty
securing the Prudential Notes or other Prudential Debt unless concurrently
therewith it shall make payment hereunder to the Secured Parties on the
Obligations on a pari passu basis with respect to any such payment on or in
respect of any such guaranty securing the Prudential Notes or other Prudential
Debt.
 
Section 2.02. No Impairment of Guarantee. The obligations of the Guarantor
hereunder shall remain absolute and unconditional and shall not be subject to
any reduction, limitation, impairment or termination for any reason, including
without limitation, any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever, by reason of the invalidity, illegality or
unenforceability of the Obligations or of this guarantee (or any portion or
provision thereof or hereof) or otherwise. Without limiting the generality of
the foregoing, the Guarantor specifically agrees that it shall not be discharged
or exonerated, nor shall its obligations hereunder be limited or otherwise
affected by the failure of any Secured Party to exercise any right, remedy,
power, or privilege or to assert any claim or demand or to enforce any remedy
under any Loan Document or applicable law, including, without limitation, any
failure by any Secured Party to setoff or release in whole or in part any
balance of any deposit account or credit on its books in favor of any Credit
Party, or by any waiver, consent, extension, indulgence, modification, or other
action or inaction in respect of any thereof, or by any default, failure or
delay, willful or otherwise, in the performance of any Obligations, or by any
other act or thing or omission or delay to do any other act or thing, by any
Person, that might in any manner or to any extent vary the risk of the Guarantor
or that might but for the specific provisions hereof to the contrary otherwise
operate as a discharge or exoneration of the Guarantor, unless and until the
Obligations are fully, finally and indefeasibly paid in cash.

 
3

--------------------------------------------------------------------------------

 
 
Section 2.03. Security; Waiver. The Guarantor authorizes the Administrative
Agent, the Collateral Agent, and each of the other Secured Parties to (i) take
and hold security for the payment of this guarantee and/or the Obligations and
exchange, enforce, waive and release any such security, (ii) apply such security
and direct the order or manner of sale thereof as they in their sole discretion
may determine and (iii) release or substitute any one or more endorsees, other
guarantors or other obligors or any collateral. The Administrative Agent, the
Collateral Agent, and the other Secured Parties may, at their election,
foreclose on any security held by one or more of them by one or more judicial or
non-judicial sales, or exercise any other right or remedy available to them
against the Borrowers or any guarantor, or any security, without affecting or
impairing in any way the liability of the Guarantor hereunder except to the
extent that the Obligations have been fully, finally and indefeasibly paid in
cash. The Guarantor waives any defense arising out of any such election even
though such election operates to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of the Guarantor against
the Borrowers or any other guarantor, as the case may be, or any security.
 
Section 2.04. Continuation and Reinstatement, etc. The Guarantor agrees that the
guarantee hereunder shall continue to be effective or shall be reinstated, as
the case may be, if at any time payment, or any part thereof, in respect of any
Obligation is rescinded or must otherwise be restored by any Secured Party upon
the bankruptcy or reorganization of any Credit Party, or otherwise.
 
Section 2.05. Subrogation. The Guarantor agrees that throughout the period
referred to in clause (ii) of Section 4.02(a) hereof the Guarantor shall not
(i) exercise, and hereby waives, any rights against the Borrowers and any other
guarantor arising as a result of payment by the Guarantor hereunder, by way of
subrogation, reimbursement, restitution, contribution or otherwise, (ii) prove
any claim in competition with any Secured Party in respect of any payment
hereunder in any bankruptcy, insolvency or reorganization case or proceeding of
any nature, or (iii) have any benefit of or any right to participate in any
collateral security that may be held by any Secured Party for the Obligations.
 
Section 2.06. Subordination. The payment of any amounts due with respect to any
indebtedness of any Credit Party now or hereafter owed to the Guarantor
(including, without limitation, any such indebtedness arising by way of
subrogation, reimbursement, restitution, contribution or otherwise in respect of
performance by the Guarantor hereunder) is hereby subordinated to the prior
full, final, and indefeasible payment in cash of all Obligations. If,
notwithstanding the foregoing sentence, the Guarantor shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by the Guarantor as trustee for the Secured
Parties and be paid over to the Administrative Agent on account of and to be
applied against the Obligations, without affecting in any manner the liability
of the Guarantor under the other provisions of this Agreement.

 
4

--------------------------------------------------------------------------------

 
 
Section 2.07. Remedies. The Guarantor agrees that, as between the Guarantor and
the Secured Parties, the obligations of the Borrowers under the Credit Agreement
may be declared to be forthwith due and payable as provided in Article VII of
the Credit Agreement (and shall be deemed to have become automatically due and
payable in the circumstances provided in clause (h) or (i) of said Article VII)
for purposes of the guarantee hereunder notwithstanding any stay, injunction or
other prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrowers and that, in the event
of such declaration (or such obligations' being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by the Borrowers) shall forthwith become due and payable by the Guarantor for
purposes hereof.
 
Section 2.08. Payment. The Guarantor hereby agrees that any Secured Party, at
its sole option, in the event of a dispute by the Guarantor in the payment of
any moneys due hereunder, shall have the right to proceed under New York CPLR
Section 3213.
 
Section 2.09. Continuing Guarantee. The guarantee hereunder is a continuing
guarantee, and shall apply to all Obligations whenever arising.
 
Section 2.10. Other Guarantors. This Agreement shall remain the unconditional,
absolute, and irrevocable obligation of the Guarantor regardless of whether any
other Person (i) becomes guarantor in respect of the Obligations (whether or not
the Credit Agreement requires that such Person be or become a guarantor) or (ii)
fails to become or ceases to be a guarantor of the Obligations (whether or not
the Credit Agreement requires that such Person be or become a guarantor).
 
Section 2.11. Information. The Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition and assets of the
Borrowers, and of all other circumstances bearing upon the risk of nonpayment of
the Obligations and the nature, scope and extent of the risks that the Guarantor
assumes and incurs hereunder, and agrees that no Secured Party has or will have
any duty to advise the Guarantor of information regarding such circumstances or
risks.
 
Section 3.01. Representation and Warranties The Guarantor represents and
warrants that all representations and warranties relating to it in the Credit
Agreement are true and correct.
 
Section 4.01. Amendment; Waiver. No amendment or waiver of any provision of this
Agreement, nor consent to any departure by the Guarantor therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Administrative Agent with the written consent of the Required Lenders. Any such
waiver, consent or approval shall be effective only in the specific instance and
for the purpose for which given. No notice to or demand on the Guarantor in any
case shall entitle the Guarantor to any other or further notice or demand in the
same, similar or other circumstances. No waiver by any Secured Party of any
breach or default of or by the Guarantor under this Agreement shall be deemed a
waiver of any other previous breach or default or any thereafter occurring.

 
5

--------------------------------------------------------------------------------

 
 
Section 4.02. Survival; Severability.
 
(a) All covenants, agreements, representations and warranties made by the
Guarantor herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document (i) shall be considered to have been relied upon by the Lenders and the
other Secured Parties and shall survive the making by the Lenders of the Loans,
and the execution and delivery to the Lenders of any Notes evidencing such
Loans, regardless of any investigation made by the Secured Parties or on their
behalf, and (ii) shall continue in full force and effect as long as any of the
Obligations is outstanding and unpaid or the LC Exposure does not equal zero and
as long as the Revolving Credit Commitments have not been terminated.
 
(b) Any provision of this Agreement that is illegal, invalid or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such illegality, invalidity or unenforceability without invalidating the
remaining provisions hereof or affecting the legality, validity or
enforceability of such provisions in any other jurisdiction. The parties hereto
agree to negotiate in good faith to replace any illegal, invalid or
unenforceable provision of this Agreement with a legal, valid and enforceable
provision that, to the extent possible, will preserve the economic bargain of
this Agreement, or to otherwise amend this Agreement to achieve such result.
 
Section 4.03. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of any Credit Party that are contained in this Agreement shall
bind and inure to the benefit of each party hereto and their respective
successors and assigns. No Credit Party may assign or transfer any of its rights
or obligations hereunder except as expressly contemplated by this Agreement or
the other Loan Documents (and any such attempted assignment shall be void).
 
Section 4.04. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT REFERENCE TO
CHOICE OF, OR CONFLICT OF, LAW PRINCIPLES.
 
Section 4.05. Headings; Interpretation. The Article and Section headings in this
Agreement are for convenience only and shall not affect the construction hereof.
The rules of interpretation of Section 1.03 of the Credit Agreement shall apply
to this Agreement.
 
Section 4.06. Notices. Notices, consents and other communications provided for
herein shall (except as otherwise expressly permitted herein) be in writing and
given as provided in Section 9.01 of the Credit Agreement. Communications and
notices to the Guarantor shall be given to it at 200 Mamaroneck Avenue, White
Plains, New York 10601 Attention: Fredric Zinn.
 
Section 4.07. Counterparts. This Agreement may be executed in separate
counterparts (facsimile of any executed counterpart having the same effect as
manual delivery thereof), each of which shall constitute an original, but all of
which, when taken together, shall constitute but one Agreement.

 
6

--------------------------------------------------------------------------------

 
 
Section 4.08. Right of Setoff. The Guarantor hereby agrees that if an Event of
Default shall have occurred and be continuing, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of the Guarantor against any of and all the obligations of
the Guarantor now or hereafter existing under this Agreement or any other Loan
Document held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or such other Loan Document and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender may have.
 
Section 4.09. Jurisdiction; Consent to Service of Process.
 
(a) The Guarantor hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Collateral Agent, or any other Secured
Party may otherwise have to bring any action or proceeding relating to this
Agreement against the Guarantor or its properties in the courts of any
jurisdiction.
 
(b) The Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in the preceding
paragraph. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
 
(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 4.06. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 
7

--------------------------------------------------------------------------------

 

Section 4.10. WAIVER OF JURY TRIAL, WAIVER OF SPECIAL DAMAGES. EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
THE GUARNTOR WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT
EITHER OF THEM MAY HAVE TO CLAIM OR RECOVER FROM THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT, ANY LENDER OR ISSUING BANK IN ANY LEGAL ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.

 
8

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Second Amended and
Restated Company Guarantee Agreement to be duly executed and delivered by their
respective officers as of the day and year first above written.
 

 
DREW INDUSTRIES INCORPORATED
       
By:
       
Name:
   
Title:
       
JPMORGAN CHASE BANK, N.A.
 
as Administrative Agent
       
By:
      
Name:
   
Title:


 
9

--------------------------------------------------------------------------------

 
 